Citation Nr: 0110088	
Decision Date: 04/05/01    Archive Date: 04/11/01

DOCKET NO.  00-12 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel


INTRODUCTION

The veteran had recognized service during World War II, and 
was held as a prisoner-of-war (POW) during this period.  He 
died in January 1992, and the appellant is his surviving 
spouse.

Service connection was previously denied for the cause of the 
veteran's death by a July 1993 rating decision.  The 
appellant was informed of this decision, including her right 
to appeal, and did not appeal.

The appellant provided testimony at a personal hearing 
conducted before RO personnel in November 1999, a transcript 
of which is of record.

This matter is before the Board of Veterans' Appeals (Board) 
from a December 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines, which found that new and material evidence had 
been presented but denied the underlying claim as not well 
grounded.  Despite the determination reached by the RO, the 
Board must find new and material evidence in order to 
establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996), and VAOPGCPREC 05-92.


FINDINGS OF FACT

1.  Service connection was previously denied for the cause of 
the veteran's death by a July 1993 rating decision.  The 
appellant was informed of this decision, including her right 
to appeal, and did not appeal.

2.  The additional evidence submitted to reopen the 
appellant's claim of service connection for the cause of the 
veteran's death bears directly and substantially upon the 
specific matter under consideration, is not cumulative or 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The July 1993 rating decision denying service connection 
for the cause of the veteran's death is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (1993 & 2000).

2.  New and material evidence having been submitted to reopen 
the claim of entitlement to service connection for the cause 
of the veteran's death, the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background.  The veteran had recognized service during World 
War II, and was held as a POW from May 1942 to January 1943.  
On his December 1945 Affidavit for Philippine Army Personnel, 
the veteran reported that he had no wounds or illnesses 
incurred from December 1941 to the date of return to military 
control.  However, records dated in May 1943 reflect 
treatment for malaria.

The veteran had no service-connected disabilities during his 
lifetime.  However, the record reflects that he made several 
unsuccessful claims of entitlement to service connection for 
pulmonary tuberculosis (PTB), as well as residuals of a 
gunshot wound.  These claims were denied by rating decisions 
issued in April 1979 and January 1991.  

The evidence on file at the time of the adverse ratings 
decisions noted above include private medical statements from 
a Dr. Cardozo dated in January 1979 and May 1990.  In the 
January 1979 statement, Dr. Cardozo reported that the veteran 
had been treated for loss of weight, weakness, and fever.  
Further, it was noted that fluoroscopic examination revealed 
bilateral patchy densities, and that the veteran was treated 
for tuberculosis in September 1956.  In the May 1990 
statement, Dr. Cardozo reported that the veteran was being 
treated for, among other things, old gunshot wound, PTB, old 
anterior wall infarction, and anemia.

Also on file was an August 1989 record from the Veterans 
Memorial Medical Center (VMMC).  This record noted that the 
veteran had been hospitalized from July to August 1989, and 
was found to have various medical problems including 
nutritional anemia; PTB, minimal, active; gastritis, 
prostatism; atherosclerotic heart disease; and extensive 
anterior wall myocardial infarction.  Additional records were 
added to the file concerning this period of hospitalization 
following the veteran's death.

The veteran's death certificate reflects that he died in 
January 1992 due to respiratory failure secondary to 
aspiration secondary to massive hemoptysis with secondary 
bronchiectasis, bases.

In the July 1993 rating decision, the RO denied service 
connection for the cause of the veteran's death.  The RO 
found that there was no evidence of record which related the 
veteran's death to his active military service.  Further, the 
RO found that the evidence did not show that the veteran had 
any disability to a compensable degree which might be 
attributable to his POW experience, and which might have 
contributed materially or substantially to his death.  

The appellant was informed of the July 1993 rating decision 
by correspondence dated that same month, as well as her right 
to appeal, and she did not appeal.

In support of her request to reopen her claim of service 
connection for the cause of the veteran's death, the 
appellant submitted additional medical records from the VMMC 
which cover a period of hospitalization from December 1991 
until the veteran's death in January 1992.

At her November 1999 personal hearing, the appellant 
contended that the veteran incurred gunshot wound, beriberi, 
and malaria during his military service.  She also noted that 
the veteran had been held as a POW, and indicated that this 
supported her claim.

In the December 1999 rating decision, the RO found that the 
appellant had submitted new and material evidence.  However, 
the RO proceeded to deny the underlying claim of service 
connection for the cause of the veteran's death as not well 
grounded.  The RO found that there was no evidence which 
related the veteran's death to his period of recognized 
service.


Legal Criteria.  In order to establish service connection for 
the cause of the veteran's death, the evidence must show that 
a disability incurred in or aggravated by active service was 
the principal or contributory cause of death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312(a).  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In the case of contributory cause of death, it 
must be shown that a service-connected disability contributed 
substantially or materially to cause death.  38 C.F.R. 
§ 3.312(c)(1).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).   

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [to be codified 
as amended at 38 U.S.C. § 5107(a)].

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and proceed 
to evaluate the merits of that claim.  It is specifically 
noted that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  See VCAA [to be 
codified at 38 U.S.C. § 5103A(f)]. 

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, __ (2000) [to be codified at 
38 U.S.C.A. § 5103A].    


Analysis.  In the instant case, the additional evidence added 
to the file includes medical records from the VMMC which 
cover the period from December 1991 up to the time of the 
veteran's death.  The Board finds that these records provide 
a "more complete picture" of the circumstances surrounding 
the veteran's death.  See Hodge at 1363.  As such, this 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and is so significant that it must be considered in order to 
fairly decide the merits of the claim.  In short, new and 
material evidence has been presented pursuant to 38 C.F.R. 
§ 3.156(a).

For the reasons stated below, the Board concludes that a 
remand is required for a full and fair adjudication of the 
appellant's underlying claim.


ORDER

New and material evidence having been submitted to reopen the 
claim of entitlement to service connection for the cause of 
the veteran's death, the claim is reopened.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

As mentioned above, the VCAA, which was signed into law on 
November 9, 2000, provides that the Secretary shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  This law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Further, this law eliminates the concept of a well-grounded 
claim and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time particularly since the RO denied the 
claim as not well grounded.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  After completing any development 
deemed necessary, the RO should 
readjudicate the issue on appeal in light 
of any additional evidence added to the 
records assembled for appellate review.  
If the benefits requested on appeal are 
not granted to the appellant's 
satisfaction, she should be furnished a 
Supplemental Statement of the Case (SSOC) 
and an opportunity to respond.  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

 



